           Case 1:19-cv-01081-AWI-EPG Document 54 Filed 01/27/21 Page 1 of 4


 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   COMMERCIAL CREDIT GROUP, INC.,                      CASE NO. 1:19-CV-1081 AWI EPG
 9                         Plaintiff
                                                         ORDER FOLLOWING RESPONSES
10                  v.                                   FROM CONTEMPT ORDER AND
                                                         ORDER FOR DEFENDANTS TO MAKE
11   AMH LOGISTICS, INC, et al.,                         ADDITIONAL FILINGS
12                         Defendants                    (Doc. Nos. 50, 51, 52)
13

14

15         This is a commercial dispute between Commercial Credit Group, Inc. (“CCG”) and
16 Defendants regarding a defaulted loan. On December 19, 2019, CCG obtained a writ of

17 possession from this Court to repossess various trucking/transport vehicles and equipment (“the

18 Vehicles”). See Doc. Nos. 21, 22, 25. Among other things, the Court ordered Defendants Singh

19 and Bains to transfer possession of the Vehicles to CCG via the United States Marshal. See Doc.

20 No. 22. Defendants Singh and Bains were cautioned that the failure to turn over possession of the

21 Vehicles could subject Defendants to being held in contempt of court. See id. Despite the writ of

22 possession and the orders of this Court, Defendants Singh and Bains failed to turn over possession

23 of the subject Vehicles, and the U.S. Marshal Service has been unable to take possession of the

24 Vehicles.

25         On November 3, 2020, the Court adopted a Findings and Recommendation and held
26 Defendants in contempt (“the Contempt Order”. See Doc. No. 48. In relevant part, the Contempt
27 Order held:

28         2.      Within ten (10) days of service of this order, Defendants shall contact Plaintiff and
           Case 1:19-cv-01081-AWI-EPG Document 54 Filed 01/27/21 Page 2 of 4


 1                 take all steps necessary and appropriate to turn over all of the Vehicles identified in
 2                 the Turnover Order to Plaintiff;
 3         3.      If Defendants fail to turn over the subject to Vehicles to CCG within ten (10) days
 4                 of service of this order, and Defendants have not otherwise satisfactorily
 5                 communicated or made arrangements with Plaintiff for the turn over of the subject
 6                 Vehicles, then the Court will issue a bench warrant/arrest warrant for Defendants
 7                 Singh and Bains;
 8         4.      Upon the successful execution of a bench warrant/arrest warrant, the Court will
 9                 listen to the position of Defendants Singh and Bains in order to ascertain
10                 appropriate remedies to compel their compliance with the Turnover Order,
11                 including but not limited to coercive incarceration and monetary penalties;
12 Id.

13         On November 11, 2020, Defendants Singh and Bains filed responses to the Contempt
14 Order. See Doc. Nos. 50, 51. The responses are identical and filed pro se. See id. The responses

15 read: “This is Maninder Bains and Karnvir Singh. We returned the units to the commercial credit

16 group. We told the locations of all their units. We have attached the copy of emails as we

17 informed them locations of their units as you can see the date and time too we sent them. Also,

18 again put their units’ locations with each vehicle vin # as you can see.” Id. The responses

19 attached e-mails and documents from February 2019, June 2019, and July 2019. Id.

20         On January 7, 2021, CCG filed a reply to Defendants’ responses, which includes a
21 declaration from an officer of CCG. See Doc. No. 52. The reply states that five Vehicles remain

22 unaccounted for. See id. The reply explains that the information provided by Singh and Bains is

23 false/misleading and it is the same information that has been provided to CCG starting in February

24 2019. See id. CCG investigated the purported location of each of the five Vehicles and none were

25 at the purported location. See id. For two of the Vehicles, CCG subsequently received a notice of

26 intent to sell and enforce a lien by a towing company. See id. When CCG investigated and spoke
27 to the owner of the towing company in March and April 2020 regarding the two Vehicles, the

28 owner said that Mr. Singh and a tow truck driver arrived at the tow yard, paid the money owed,

                                                      2
             Case 1:19-cv-01081-AWI-EPG Document 54 Filed 01/27/21 Page 3 of 4


 1 and took the two vehicles.1 See id. CCG notes that Defendants Bains and Singh did not contact or

 2 communicate with CCG and requests that the Court issue a bench warrant for their arrest. See id.

 3           After review, the Court concludes that Defendants Bains and Singh have failed to comply
 4 with the Contempt Order. Specifically, Defendants Bains and Singh failed to communicate with

 5 CCG, did not make any arrangements with CCG, and five Vehicles remain unaccounted for.

 6 Under these circumstances, the Court would be justified in issuing a bench warrant for the

 7 physical arrest of Defendants Bains and Singh. However, the responses filed by Defendants Bains

 8 and Singh give the Court pause. These Defendants are not represented by counsel. The Court

 9 construes the responses as indicating that Defendants Bains and Singh are representing that they

10 do not have possession or control over the five Vehicles. If that is the case, then Defendants are

11 incapable of returning the five Vehicles or complying any further with a writ of possession, civil

12 contempt notwithstanding.

13           Considering Defendants Bains and Singh’s pro se status and their submissions/responses,
14 the Court will not issue a bench warrant at this time. Instead, the Court will order additional

15 submissions from Defendants Singh and Bains. Specifically, Defendants Singh and Bains will be

16 ordered to: (1) respond to CCG’s reply, including CCG’s representations that the five Vehicles

17 are not at the locations identified in the e-mail attachments; (2) identify current or last known

18 locations for the five Vehicles in question; (3) and state clearly and expressly whether they are

19 representing that they do not have possession or control of the five Vehicles. If Defendants Singh

20 and Bains are representing that they do not have possession or control of the five Vehicles, then

21 Defendants shall file a sworn declaration to that effect. Once the Court receives the additional

22 submissions from Defendants Bains and Singh, the Court will issue further appropriate orders.

23           Defendants are warned that the failure to file the responses directed by this Order will
24 result in the further enforcement of the Contempt Order and the issuance of a bench warrant for

25 the physical arrest of Defendants Singh and Bains. The Court reminds Defendants Bains and

26 Singh that they remain under an order to communicate with CCG regarding the five Vehicles.
27
     1
28    The Court notes that there is no declaration from the owner of the towing company, and it is unknown how or why
     either the owner or the declarant believe that it was actually Defendant Singh who drove off with the two vehicles.

                                                               3
          Case 1:19-cv-01081-AWI-EPG Document 54 Filed 01/27/21 Page 4 of 4


 1                                               ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     Within fourteen (14) days of service of this order, Defendants Maninder Bains and Karnvir
 4        Singh shall file an additional response that:
 5               (a) responds to CCG’s reply, including CCG’s representations that the five
 6               Vehicles are not at the locations identified in the e-mail attachments;
 7               (b) identifies the current or last known locations for the five Vehicles in question;
 8               and
 9               (c) states clearly and expressly whether they are representing that they do not have
10               possession or control of the five Vehicles;
11 2.     If Defendants Singh and Bains are representing that they do not have possession or control
12        of the five Vehicles, then Defendants shall file a sworn declaration to that effect;
13 3.     Upon receipt and review of the additional responses from Defendants Bains and Singh, the
14        Court will issue further appropriate orders; and
15 4.     Defendants Singh and Bains are WARNED that the failure to file the responses directed by
16        this Order will result in the further enforcement of the November 3, 2020 Contempt Order
17        (Doc. No. 48) and the issuance of a bench warrant for their physical arrest.
18
     IT IS SO ORDERED.
19

20 Dated: January 27, 2021
                                               SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                     4
